Dismissed and Memorandum
Opinion filed September 24, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00218-CV
____________
 
MARIBEL TORRES CRUZ, Appellant
 
V.
 
HEIDI M. LANGE, Appellee
 

On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-06745

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 20, 2009.  On September 16, 2009,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.